             Case 2:20-cv-00303-ESW Document 1 Filed 02/08/20 Page 1 of 13




 1   David J. McGlothlin, Esq. (SBN 026059)
     david@kazlg.com
 2   Ryan L. McBride, Esq. (SBN 032001)
 3   ryan@kazlg.com
     Kazerouni Law Group, APC
 4
     2633 E. Indian School Road, Ste 460
 5   Phoenix, AZ 85016
 6   Phone: 800-400-6808
     Fax: 800-520-5523
 7
     Attorneys for Plaintiff
 8
 9                      UNITED STATES DISTRICT COURT
                    DISTRICT OF ARIZONA, PHOENIX DIVISION
10
11   Richard Winters, Jr., individually and )        Case No.
     on behalf of all others similarly situated, )
12                                               )   CLASS ACTION
13   Plaintiff,                                  )
                                                 )   COMPLAINT FOR VIOLATIONS
14
            vs.                                  )   OF:
15                                               )
     Plateau Data Services, INC. and Plateau )          1.      NEGLIGENT VIOLATIONS
16                                                              OF THE TELEPHONE
     Data Services, LLC. d/b/a                   )              CONSUMER PROTECTION
17   RateMarketplace,                            )              ACT [47 U.S.C. §227(b)]
18                                               )      2.      WILLFUL VIOLATIONS
                                                                OF THE TELEPHONE
     Defendant.                                  )              CONSUMER PROTECTION
19
                                                 )              ACT [47 U.S.C. §227(b)]
20                                               )      3.      NEGLIGENT VIOLATIONS
                                                                OF THE TELEPHONE
21                                               )              CONSUMER PROTECTION
                                                 )              ACT [47 U.S.C. §227(c)]
22                                               )      4.      WILLFUL VIOLATIONS
                                                                OF THE TELEPHONE
23                                               )              CONSUMER PROTECTION
                                                 )              ACT [47 U.S.C. §227(c)]
24
                                                 )
25                                               )   DEMAND FOR JURY TRIAL

26         Plaintiff RICHARD WINTERS, JR (“Plaintiff”), individually and on
27   behalf of all others similarly situated, alleges the following upon information and
28   belief based upon personal knowledge:


                                  CLASS ACTION COMPLAINT
                                                 1
             Case 2:20-cv-00303-ESW Document 1 Filed 02/08/20 Page 2 of 13




 1
 2                                 NATURE OF THE CASE
 3         1.        Plaintiff brings this action individually and on behalf of all others
 4   similarly situated seeking damages and any other available legal or equitable
 5   remedies resulting from the illegal actions of PLATEAU DATA SERVICES,
 6   INC, AND PLATEAU DATA SERVICES, LLC DBA RATEMARKETPLACE
 7   (“Defendants”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 8   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 9   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations, specifically the
10   National Do-Not-Call provisions, thereby invading Plaintiff’s privacy.
11                                JURISDICTION & VENUE
12         2.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
13   a resident of Arizona, seeks relief on behalf of a Class, which will result in at
14   least one class member belonging to a different state than that of Defendants a
15   Delaware company. Plaintiff also seeks up to $1,500.00 in damages for each call
16   in violation of the TCPA, which, when aggregated among a proposed class in the
17   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.
18   Therefore, both diversity jurisdiction and the damages threshold under the Class
19   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
20   jurisdiction.
21         3.        Jurisdiction is also proper because there is a federal question due to
22   the fact that Plaintiff is alleging Defendants violated the TCPA, a federal statute.
23         4.        Venue is proper in the United States District Court for the District of
24   Arizona pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does business
25   within the State of Arizona and Plaintiff resides within the County of Maricopa
26                                       PARTIES
27         5.        Plaintiff is a natural person residing in Mesa Arizona and is a
28   “person” as defined by 47 U.S.C. § 153 (39).


                                   CLASS ACTION COMPLAINT
                                                 2
             Case 2:20-cv-00303-ESW Document 1 Filed 02/08/20 Page 3 of 13




 1         6.      Defendants, PLATEAU DATA SERVICES, INC, AND PLATEAU
 2   DATA SERVICES, LLC DBA RATEMARKETPLACE (“Defendants”) are real
 3   estate brokers, and is a “person” as defined by 47 U.S.C. § 153 (39).
 4         7.      The above-named Defendants, and their subsidiaries and agents, are
 5   collectively referred to as “Defendants.”
 6         8.      Plaintiff is informed and believes that at all relevant times, each and
 7   every Defendants were acting as an agent and/or employee of each of the other
 8   Defendants and were acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendants.
10   Plaintiff is informed and believes that each of the acts and/or omissions
11   complained of herein were made known to, and ratified by, each of the other
12   Defendants.
13                               FACTUAL ALLEGATIONS
14         9.      Beginning in or around November 2019, Defendants contacted
15   Plaintiff on Plaintiff’s cellular telephone number ending in -6678, in an attempt to
16   solicit Plaintiff to purchase Defendants’ services.
17         10.     Defendants used an “automatic telephone dialing system” as defined
18   by 47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
19         11.     Defendants’ calls constituted calls that were not for emergency
20   purposes as defined by 47 U.S.C. § 227(b)(1)(A).
21         12.     Defendants’ calls were placed to telephone number assigned to a
22   cellular telephone service for which Plaintiff incurs a charge for incoming calls
23   pursuant to 47 U.S.C. § 227(b)(1).
24         13.     During all relevant times, Defendants did not possess Plaintiff’s
25   “prior express consent” to receive calls using an automatic telephone dialing
26   system or an artificial or prerecorded voice on his cellular telephone pursuant to
27   47 U.S.C. § 227(b)(1)(A).
28         14.     Further, Plaintiff’s cellular telephone number ending in -6678 was


                                 CLASS ACTION COMPLAINT
                                                 3
              Case 2:20-cv-00303-ESW Document 1 Filed 02/08/20 Page 4 of 13




 1   added to the National Do-Not-Call Registry at least 40 days prior to November
 2   2019.
 3           15.   Defendants called Plaintiff in an attempt to solicit its services and in
 4   violation of the National Do-Not-Call provisions of the TCPA.
 5           16.   Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 6   64.1200(c)(2) as they were attempts to promote or sell Defendants’ services.
 7           17.   Upon information and belief, and based on Plaintiff’s experiences of
 8   being called by Defendants after being on the National Do-Not-Call list at least
 9   30 days prior to Defendants’ initial call, and at all relevant times, Defendants
10   failed to establish and implement reasonable practices and procedures to
11   effectively prevent telephone solicitations in violation of the regulations
12   prescribed under 47 U.S.C. § 227(c)(5).
13                                CLASS ALLEGATIONS
14           18.   Plaintiff brings this action individually and on behalf of all others
15   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
16   Classes”).
17           19.   The class concerning the ATDS claim for no prior express consent
18   (hereafter “The ATDS Class”) is defined as follows:
19
                   All persons within the United States who received any
20                 solicitation/telemarketing   telephone   calls    from
21                 Defendants to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
22
                   system or an artificial or prerecorded voice and such
23                 person had not previously consented to receiving such
24                 calls within the four years prior to the filing of this
                   Complaint
25
26           20.   The class concerning the National Do-Not-Call violation (hereafter
27   “The DNC Class”) is defined as follows:
28



                                 CLASS ACTION COMPLAINT
                                               4
             Case 2:20-cv-00303-ESW Document 1 Filed 02/08/20 Page 5 of 13




 1                All persons within the United States registered on the
                  National Do-Not-Call Registry for at least 30 days, who
 2                had not granted Defendants prior express consent nor
 3                had a prior established business relationship, who
                  received more than one call made by or on behalf of
 4
                  Defendants that promoted Defendants’ products or
 5                services, within any twelve-month period, within four
 6                years prior to the filing of the complaint.

 7
           21.    Plaintiff represents, and is a member of, The ATDS Class, consisting
 8
     of all persons within the United States who received any collection telephone
 9
     calls from Defendants to said person’s cellular telephone made through the use of
10
     any automatic telephone dialing system or an artificial or prerecorded voice and
11
     such person had not previously not provided their cellular telephone number to
12
     Defendants within the four years prior to the filing of this Complaint.
13
           22.    Plaintiff represents, and is a member of, The DNC Class, consisting
14
     of all persons within the United States registered on the National Do-Not-Call
15
     Registry for at least 30 days, who had not granted Defendants prior express
16
     consent nor had a prior established business relationship, who received more than
17
     one call made by or on behalf of Defendants that promoted Defendants’ products
18
     or services, within any twelve-month period, within four years prior to the filing
19
     of the complaint.
20
           23.    Defendants, its employees and agents are excluded from The
21
     Classes. Plaintiff does not know the number of members in The Classes, but
22
     believes the Classes members number in the thousands, if not more. Thus, this
23
     matter should be certified as a Class Action to assist in the expeditious litigation
24
     of the matter.
25
           24.    The Classes are so numerous that the individual joinder of all of its
26
     members is impractical. While the exact number and identities of The Classes
27
     members are unknown to Plaintiff at this time and can only be ascertained
28
     through appropriate discovery, Plaintiff is informed and believes and thereon


                                CLASS ACTION COMPLAINT
                                              5
             Case 2:20-cv-00303-ESW Document 1 Filed 02/08/20 Page 6 of 13




 1   alleges that The Classes includes thousands of members. Plaintiff alleges that
 2   The Classes members may be ascertained by the records maintained by
 3   Defendant.
 4         25.    Plaintiff and members of The ATDS Class were harmed by the acts
 5   of Defendants in at least the following ways: Defendants illegally contacted
 6   Plaintiff and ATDS Class members via their cellular telephones thereby causing
 7   Plaintiff and ATDS Class members to incur certain charges or reduced telephone
 8   time for which Plaintiff and ATDS Class members had previously paid by having
 9   to retrieve or administer messages left by Defendants during those illegal calls,
10   and invading the privacy of said Plaintiff and ATDS Class members.
11         26.    Common questions of fact and law exist as to all members of The
12   ATDS Class which predominate over any questions affecting only individual
13   members of The ATDS Class. These common legal and factual questions, which
14   do not vary between ATDS Class members, and which may be determined
15   without reference to the individual circumstances of any ATDS Class members,
16   include, but are not limited to, the following:
17                a.     Whether, within the four years prior to the filing of this
18                       Complaint, Defendants made any telemarketing/solicitation
19                       call (other than a call made for emergency purposes or made
20                       with the prior express consent of the called party) to a ATDS
21                       Class member using any automatic telephone dialing system
22                       or any artificial or prerecorded voice to any telephone number
23                       assigned to a cellular telephone service;
24                b.     Whether Plaintiff and the ATDS Class members were
25                       damaged thereby, and the extent of damages for such
26                       violation; and
27                c.     Whether Defendants should be enjoined from engaging in
28                       such conduct in the future.


                                 CLASS ACTION COMPLAINT
                                               6
             Case 2:20-cv-00303-ESW Document 1 Filed 02/08/20 Page 7 of 13




 1         27.    As a person that received numerous telemarketing/solicitation calls
 2   from Defendants using an automatic telephone dialing system or an artificial or
 3   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 4   claims that are typical of The ATDS Class.
 5         28.    Plaintiff and members of The DNC Class were harmed by the acts of
 6   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
 7   and DNC Class members via their telephones for solicitation purposes, thereby
 8   invading the privacy of said Plaintiff and the DNC Class members whose
 9   telephone numbers were on the National Do-Not-Call Registry. Plaintiff and the
10   DNC Class members were damaged thereby.
11         29.    Common questions of fact and law exist as to all members of The
12   DNC Class which predominate over any questions affecting only individual
13   members of The DNC Class. These common legal and factual questions, which
14   do not vary between DNC Class members, and which may be determined without
15   reference to the individual circumstances of any DNC Class members, include,
16   but are not limited to, the following:
17                a.     Whether, within the four years prior to the filing of this
18                       Complaint, Defendants or its agents placed more than one
19                       solicitation call to the members of the DNC Class whose
20                       telephone numbers were on the National Do-Not-Call Registry
21                       and who had not granted prior express consent to Defendants
22                       and did not have an established business relationship with
23                       Defendant;
24                b.     Whether Defendants obtained prior express written consent to
25                       place solicitation calls to Plaintiff or the DNC Class members’
26                       telephones;
27                c.     Whether Plaintiff and the DNC Class member were damaged
28                       thereby, and the extent of damages for such violation; and


                                 CLASS ACTION COMPLAINT
                                              7
             Case 2:20-cv-00303-ESW Document 1 Filed 02/08/20 Page 8 of 13




 1                d.    Whether Defendants and its agents should be enjoined from
 2                      engaging in such conduct in the future.
 3         30.    As a person that received numerous solicitation calls from
 4   Defendants within a 12-month period, who had not granted Defendants prior
 5   express consent and did not have an established business relationship with
 6   Defendants, Plaintiff is asserting claims that are typical of the DNC Class.
 7         31.    Plaintiff will fairly and adequately protect the interests of the
 8   members of The Classes. Plaintiff has retained attorneys experienced in the
 9   prosecution of class actions.
10         32.    A class action is superior to other available methods of fair and
11   efficient adjudication of this controversy, since individual litigation of the claims
12   of all Classes members is impracticable. Even if every Classes member could
13   afford individual litigation, the court system could not. It would be unduly
14   burdensome to the courts in which individual litigation of numerous issues would
15   proceed. Individualized litigation would also present the potential for varying,
16   inconsistent, or contradictory judgments and would magnify the delay and
17   expense to all parties and to the court system resulting from multiple trials of the
18   same complex factual issues. By contrast, the conduct of this action as a class
19   action presents fewer management difficulties, conserves the resources of the
20   parties and of the court system, and protects the rights of each Classes member.
21         33.    The prosecution of separate actions by individual Classes members
22   would create a risk of adjudications with respect to them that would, as a practical
23   matter, be dispositive of the interests of the other Classes members not parties to
24   such adjudications or that would substantially impair or impede the ability of such
25   non-party Class members to protect their interests.
26         34.    Defendants have acted or refused to act in respects generally
27   applicable to The Classes, thereby making appropriate final and injunctive relief
28   with regard to the members of the Classes as a whole.


                                CLASS ACTION COMPLAINT
                                               8
             Case 2:20-cv-00303-ESW Document 1 Filed 02/08/20 Page 9 of 13




 1                             FIRST CAUSE OF ACTION
 2          Negligent Violations of the Telephone Consumer Protection Act
 3                                   47 U.S.C. §227(b).
 4                             On Behalf of the ATDS Class
 5         35.    Plaintiff repeats and incorporates by reference into this cause of
 6   action the allegations set forth above at Paragraphs 1-34.
 7         36.    The foregoing acts and omissions of Defendants constitute numerous
 8   and multiple negligent violations of the TCPA, including but not limited to each
 9   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in
10   particular 47 U.S.C. § 227 (b)(1)(A).
11         37.    As a result of Defendants’ negligent violations of 47 U.S.C. §
12   227(b), Plaintiff and the Class Members are entitled an award of $500.00 in
13   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
14   227(b)(3)(B).
15         38.    Plaintiff and the ATDS Class members are also entitled to and seek
16   injunctive relief prohibiting such conduct in the future.
17                           SECOND CAUSE OF ACTION
18    Knowing and/or Willful Violations of the Telephone Consumer Protection
19                                           Act
20                                   47 U.S.C. §227(b)
21                             On Behalf of the ATDS Class
22         39.    Plaintiff repeats and incorporates by reference into this cause of
23   action the allegations set forth above at Paragraphs 1-34.
24         40.    The foregoing acts and omissions of Defendants constitute numerous
25   and multiple knowing and/or willful violations of the TCPA, including but not
26   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
27   and in particular 47 U.S.C. § 227 (b)(1)(A).
28         41.    As a result of Defendants’ knowing and/or willful violations of 47


                                 CLASS ACTION COMPLAINT
                                               9
            Case 2:20-cv-00303-ESW Document 1 Filed 02/08/20 Page 10 of 13




 1   U.S.C. § 227(b), Plaintiff and the ATDS Class members are entitled an award of
 2   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
 3   U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
 4         42.    Plaintiff and the Class members are also entitled to and seek
 5   injunctive relief prohibiting such conduct in the future.
 6                            THIRD CAUSE OF ACTION
 7          Negligent Violations of the Telephone Consumer Protection Act
 8                                   47 U.S.C. §227(c)
 9                             On Behalf of the DNC Class
10         43.    Plaintiff repeats and incorporates by reference into this cause of
11   action the allegations set forth above at Paragraphs 1-34.
12         44.    The foregoing acts and omissions of Defendants constitute numerous
13   and multiple negligent violations of the TCPA, including but not limited to each
14   and every one of the above cited provisions of 47 U.S.C. § 227(c), and in
15   particular 47 U.S.C. § 227 (c)(5).
16         45.    As a result of Defendants’ negligent violations of 47 U.S.C. § 227(c),
17   Plaintiff and the DNC Class Members are entitled an award of $500.00             in
18   statutory damages, for each and every violation, pursuant to 47 U.S.C. §
19   227(c)(5)(B).
20         46.    Plaintiff and the DNC Class members are also entitled to and seek
21   injunctive relief prohibiting such conduct in the future.
22                           FOURTH CAUSE OF ACTION
23    Knowing and/or Willful Violations of the Telephone Consumer Protection
24                                           Act
25                                 47 U.S.C. §227 et seq.
26                             On Behalf of the DNC Class
27         47.    Plaintiff repeats and incorporates by reference into this cause of
28   action the allegations set forth above at Paragraphs 1-34.


                                 CLASS ACTION COMPLAINT
                                              10
            Case 2:20-cv-00303-ESW Document 1 Filed 02/08/20 Page 11 of 13




 1         48.    The foregoing acts and omissions of Defendants constitute numerous
 2   and multiple knowing and/or willful violations of the TCPA, including but not
 3   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(c),
 4   in particular 47 U.S.C. § 227 (c)(5).
 5         49.    As a result of Defendants’ knowing and/or willful violations of 47
 6   U.S.C. § 227(c), Plaintiff and the DNC Class members are entitled an award of
 7   $1,500.00 in statutory damages, for each and every violation, pursuant to 47
 8   U.S.C. § 227(c)(5).
 9         50.    Plaintiff and the DNC Class members are also entitled to and seek
10   injunctive relief prohibiting such conduct in the future.
11                                PRAYER FOR RELIEF
12   WHEREFORE, Plaintiff requests judgment against Defendants for the following:
13                             FIRST CAUSE OF ACTION
14          Negligent Violations of the Telephone Consumer Protection Act
15                                   47 U.S.C. §227(b)
16               • As a result of Defendants’ negligent violations of 47 U.S.C.
17                §227(b)(1), Plaintiff and the ATDS Class members are entitled to
18                and request $500 in statutory damages, for each and every violation,
19                pursuant to 47 U.S.C. 227(b)(3)(B).
20               • Any and all other relief that the Court deems just and proper.
21                           SECOND CAUSE OF ACTION
22    Knowing and/or Willful Violations of the Telephone Consumer Protection
23                                           Act
24                                   47 U.S.C. §227(b)
25               • As a result of Defendants’ willful and/or knowing violations of 47
26                U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
27                entitled to and request treble damages, as provided by statute, up to
28                $1,500, for each and every violation, pursuant to 47 U.S.C.


                                 CLASS ACTION COMPLAINT
                                              11
           Case 2:20-cv-00303-ESW Document 1 Filed 02/08/20 Page 12 of 13




 1              §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
 2            • Any and all other relief that the Court deems just and proper.
 3                            THIRD CAUSE OF ACTION
 4         Negligent Violations of the Telephone Consumer Protection Act
 5                                47 U.S.C. §227(c)
 6            • As a result of Defendants’ negligent violations of 47 U.S.C.
 7              §227(c)(5), Plaintiff and the DNC Class members are entitled to and
 8              request $500 in statutory damages, for each and every violation,
 9              pursuant to 47 U.S.C. 227(c)(5).
10            • Any and all other relief that the Court deems just and proper.
11                        FOURTH CAUSE OF ACTION
12    Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                        Act
14                                47 U.S.C. §227(c)
15            • As a result of Defendants’ willful and/or knowing violations of 47
16              U.S.C. §227(c)(5), Plaintiff and the DNC Class members are
17              entitled to and request treble damages, as provided by statute, up to
18              $1,500, for each and every violation, pursuant to 47 U.S.C.
19              §227(c)(5).
20            • Any and all other relief that the Court deems just and proper.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                               CLASS ACTION COMPLAINT
                                           12
            Case 2:20-cv-00303-ESW Document 1 Filed 02/08/20 Page 13 of 13




 1                                    JURY DEMAND
 2         51.    Pursuant to the Seventh Amendment to the Constitution of the
 3   United States of America, Plaintiff is entitled to, and demands, a trial by jury.
 4
           Respectfully Submitted this 8th Day of February, 2020.
 5
 6                                    Kazerouni Law Group, APC
 7
                                      By: /s/ Ryan L. McBride
 8
                                             Ryan L. McBride, Esq.
 9
10                                    Counsel for Plaintiff and the Proposed Class

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                 CLASS ACTION COMPLAINT
                                               13
